DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-7 and 15-20  are directed to  an apparatus and claims 8-14 are directed to a method.  As such, the claims are directed to a statutory category of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites abstract limitations including: time- stamp data including values for drilling parameters associated with different time frames corresponding to a recorded data rate; classifying the values for the drilling parameters into a rig state that represents a status for the drilling operation, the rig state involving a plurality of rig activities; for each respective rig activity of the plurality of rig activities: determining an actual completion time; comparing the actual completion time to an expected completion time associated with the respective rig activity to determine a deviation for the respective rig activity, the deviation being a difference between the actual completion time and the expected completion time associated with the respective rig activity; and identifying, as one or more deviated activities, one or more rig activities of the plurality of rig activities for which the deviation is greater than a pre-set threshold; combining deviations for the respective rig activities into micro invisible lost time that represents invisible lost time in one or more time frames corresponding to the recorded data rate. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, other than reciting that the method steps are performed by a processor, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.
Claim 8 recites abstract limitations including time- stamp data including values for drilling parameters associated with different time frames corresponding to a recorded data rate; classifying the values for the drilling parameters into a rig state that represents a status for the drilling operation, the rig state involving a plurality of rig activities; for each respective rig activity of the plurality of rig activities: determining an actual completion time; comparing the actual completion time to an expected completion time associated with the respective rig activity to determine a deviation for the respective rig activity, the deviation being a difference between the actual completion time and the expected completion time associated with the respective rig activity; and identifying, as one or more deviated activities, one or more rig activities of the plurality of rig activities for which the deviation is greater than a pre-set threshold; combining deviations for the respective rig activities into micro invisible lost time that represents invisible lost time in one or more time frames corresponding to the recorded data rate. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper.  Though not explicitly recited, the mere recitation of a generic computer would not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.
Claim 15 recites abstract limitations including time- stamp data including values for drilling parameters associated with different time frames corresponding to a recorded data rate; classifying the values for the drilling parameters into a rig state that represents a status for the drilling operation, the rig state involving a plurality of rig activities; for each respective rig activity of the plurality of rig activities: determining an actual completion time; comparing the actual completion time to an expected completion time associated with the respective rig activity to determine a deviation for the respective rig activity, the deviation being a difference between the actual completion time and the expected completion time associated with the respective rig activity; and identifying, as one or more deviated activities, one or more rig activities of the plurality of rig activities for which the deviation is greater than a pre-set threshold; combining deviations for the respective rig activities into micro invisible lost time that represents invisible lost time in one or more time frames corresponding to the recorded data rate. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. More specifically, other than reciting a non transitory computer readable medium with instructions executed by a processor, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
 Claim 1 recites a processor and a non-transitory computer-readable medium and claim 15 recites a non-transitory computer-readable medium  and a processing device and  which are used to  perform the abstract limitations of claims 1 and 15.  The processor,  non transitory computer readable medium and processing device  are generic computer components that  are recited at a high level of generality, and, as applied, are  tools used in their ordinary capacity to perform operations of claims 1 and 15 and therefore amounts to “apply it.”   The claimed computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  
With respect to claim  8, the limitation(s) lack any recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  Accordingly, the identified abstract concepts can be processed entirely manually.

Claims 1,8 and 15 also include the additional elements of  receiving time-stamp data and outputting the micro invisible lost time which amounts to which amount to insignificant extra-solution activity i.e. pre-solution activity (receiving time-stamp data and post-solution activity ( outputting micro invisible lost time) .   
Accordingly, in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, with respect to claims 1 and 15,  the additional elements ( processor non-transitory computer readable medium, processing device) amount to mere tools to perform the abstract idea. Similarly, recitation of computing components for executing the method of claim 8, if recited, would amount to mere tools to perform the abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).

As discussed about the additional elements of  receiving time stamp data and outputting the micro invisible lost time amounts to insignificant extra-solution activity. The Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Referring to claims 2, 9 and 16, the limitation of further defining the preset threshold as an average completion time for types of the plurality of rig activities added to a pre-selected number of2020-IPM-104191 U1 US19/24 Attorney Docket No. 061429-1201610 standard deviations from average completion time for the types of the plurality of rig activities under its broadest reasonable interpretation, represent  both mental processes and mathematical concepts.  Thus, the claim recites an abstract idea. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  The recitation of  formulating a corrective action plan for reducing the micro invisible lost time amounts to metal processes. More specifically, nothing in the claims preclude the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Thus, the claims recites an abstract idea. The claims also recites the addition elements of generating an alarm  and outputting the correction action plan with the alarm each of which amounts to extra-solution activity (i.e. post-solution activity).  Furthermore, the Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea. However, Examiner notes that there is no mechanism recited in the claims for outputting  this information to the user and the recited “alarm,” under broadest reasonable interpretation, may be any mechanism that conveys a message (i.e.  a message displayed on a screen, flashing lights, alarm, etc.).
Referring  to claims 3,10 and 17,   the limitations of further defining the rig state merely narrows the previously recited abstract idea limitation ( classifying the values for  drilling parameters into a rig state).  The limitation of filtering the time stamp data to remove outliers under its broadest reasonable interpretation, covers performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. The mere recitation of a generic computer does not take the claim out of the mental process grouping. The limitation of calculating the preset threshold with variance analysis under its broadest reasonable interpretation, represent both mental processes and  mathematical concepts.  The mere recitation of a generic computer does not take the claim out of the mathematical concepts grouping. Thus, the claims recites an abstract idea. Similar to claims 1,8 and 15, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Referring to claims 4 ,11 and  18, the limitation of further defining the operation of classifying the values of the drilling operation  merely narrows the previously recited abstract idea limitation (classifying the values for  drilling parameters into a rig state). In addition, characterizing the analysis as “online” merely restricts the analysis to a particular environment (i.e. an “online” environment). For the reasons described above with respect to claims 1,8 and 15, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claims 5,12, and 19 , the limitation  of further defining the time stamp data (real time data from a wellbore that is measured during formation of the wellbore etc.) merely links the system and method to a particular technical environment or field of use. The limitation of  data (time stamp data ) being directly delivered to a computing system amounts to extra-solution activity (i.e. pre-solution activity). Furthermore, the Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Moreover, in the limitation “used to modify the drilling operation,” the modification itself does not necessarily occur (i.e. used to modify identifies intent but not an action in of itself), and thus merely acts link the abstract idea to a particular field of use. Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.
Referring to claims 6,13 and 20, the limitation  of further defining the time stamp data (date and time, bit depth etc.) the expected completion time merely narrows the previously recited abstract idea limitations ((further characterizing the timestamp data and the expected completion time).  Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea. 
Referring to claims 7 and 14, the limitation  of further defining the rig state merely narrows the previously recited abstract idea limitation ((classifying the values for  drilling parameters into rig state). For the reasons described above with respect to claims 1 and 8, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5-8,12-15,19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mandava 9792571 .
Referring to claims 1,8 and 15, Mandava discloses a system comprising: a processor (250); and a non-transitory computer-readable medium  ( controller would inherently have some type of computer readable medium such as a memory in order to perform the calculations) comprising instructions that are executable by the processor to cause the processor to perform operations comprising: receiving time-stamp data about a drilling operation, the time- stamp data including values for drilling parameters associated with different time frames corresponding to a recorded data rate (see fig. 3, steps 310,312,314,316,318, and 320 and col. 10, lines 1-15, data taken for a predetermined time period); classifying the values for the drilling parameters into a rig state that represents a status for the drilling operation, the rig state involving a plurality of rig activities ( the values are classified in to tripping speed, tripping connection, drill connection , ROP casing running and BOP work see fig.3 ); for each respective rig activity of the plurality of rig activities: determining an actual completion time (see fig. 5, actual time for each activity is shown) ; comparing the actual completion time to an expected completion time associated with the respective rig activity to determine a deviation for the respective rig activity, the deviation being a difference between the actual completion time and the expected completion time associated with the respective rig activity (see fig. 3, about box 344 and 354 actual is compared to target); and identifying, as one or more deviated activities, one or more rig activities of the plurality of rig activities for which the deviation is greater than a pre-set threshold ( invisible lost time is distinguish from invisible save time, therefore, the preset threshold is the target) ; combining deviations for the respective rig activities into micro invisible lost time that represents invisible lost time in one or more time frames corresponding to the recorded data rate (see fig. 3, at 356 all of the indivisible lost time is summed); and outputting the micro invisible lost time for controlling the drilling operation ( see col. 9, lines 37-40 and output shown in figures 5-6).
Referring to claims 5,12 and 19, Mandava discloses wherein the time-stamp data is real-time data from a wellbore of the drilling operation, real-time data being data about the wellbore of the drilling operation that is measured during formation of the wellbore and directly delivered to a computing system of the drilling operation and used to modify the drilling operation, and wherein the time-stamp data includes date and time, bit depth, hole depth, block position, hookload, and flow rate (see claim 21, data is measured for specific time period which would include date and time and include bit depth, hole depth, hookload and flowrate).
Referring to claims 6,13 and 20, Mandava discloses  the time-stamp data includes date and time, bit depth, hole depth, block position, hookload, and flow rate (see claim 21), and wherein the expected completion time associated with the respective rig activity corresponds to benchmark values from historical data about existing wellbores (see col. 2, lines 55-62, target based on data from drilling operations of other existing wells).
Referring to claims 7 and 14, Mandava discloses the rig state is tripping in and out ( see col. 10, lines 1-3 and figure 3, at 310) and rotary drilling ( at 316 state listed in rate of penetration which is part of drilling).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandava 9792571 in view of CARVAJAL et al. 20140039860.
Referring to claim 2, 9 and 16, Mandava discloses the pre-set threshold is an average completion time for types of the plurality of rig activities added to a pre-selected number of standard deviations from average completion time for the types of the plurality of rig activities ( as broadly claimed, the threshold can be considered the target time from previous well standard deviation of zero) and  formulating a corrective action plan for reducing the micro invisible lost time ( see col. 12, lines 24-30, user is area to target areas that need to be improve). However, Mandava does not generating an alarm and outputting the corrective action plan with the alarm.  Carvajal teaches it is known to generate an alarm when performance deviates from a predetermined threshold, formulate a corrective action and outputting the corrective action  with the alarm (see paragraph 0026). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify system, method of Mandava to have an alarm outputting the corrective action  with the alarm in view of the teachings of Carvajal in order to quickly inform a driller areas of to improve in order to improve the drilling efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672